Title: To Benjamin Franklin from Walter Pollard, [c. 3 November 1778]
From: Pollard, Walter
To: Franklin, Benjamin


[c. November 3, 1778]
The Gentleman, who was concerned in the Business which Mr: Dumas has hinted in his Letter to his Excellency, is sorry to say, that it was written only with the friendly Intention of introducing Him at Passy; for his Satisfaction would have been greater, had He been recommended, not by his Friends alone, or by any formal Declaration of his Principles, but by some Service actually performed, & attended with a favourable Event. But as He was unable to succeed in his Attempt, He knows no other Method of explaining Mr: Dumas’ Letter, [torn: word missing] the Cause of his being introduced to Doctr: Franklin, than by relating what was intrusted to Him & what He did in Consequence of such a Trust.
Mr: Stockton, during his Residence in England, became acquainted with Mr: Pollard, upon Terms of Intimacy not inconsistent with the Duties of an American Citizen; for that Mr: S. had some Persuasion of his Friend’s Attachment to America, may appear by the Confidence which He thought proper to place in Him. When Mr: S. was leaving England, Mr: P. communicated to Him his own Resolution of settling in America; adding, that He knew that He knew of no Means, by which a Stranger could prove his Allegiance to the States, than by serving against their Enemy; so that Mr: S. would oblige Him by informing Him of the Manner & proper Season of such an Under-taking. A little Time passed, when Mr: Stockton wrote to Him in order to know whether his Inclination was the same, & begged an Answer, that He might be more particular. Mr: P. answered, that He was still inclined; & that He waited only for the next Fleets from Barbados in order to know how He might proceed. When the Fleet arrived, Mr: P. found Himself obliged to repair to Bristol, where His Brother was [ser?] in a deep Consumption. And at the same Instant Mr: Stockton’s Letter came to Hand. It informed Him that Commissions were not granted in Europe but that an equal Attachment might be proved by engaging in a Buisiness of a different Nature but tending to the same Effect: the Business in short was this: “to undertake Himself, or find some proper Person, to procure & send a regular & authentic Intelligence of what was passing in the British Ports, the Ships building, those that were to sail, when, where, &c. the Fleets going & returning; with many other very material Articles.” During his Stay at Bristol, Mr: P. often reflected on Mr: Stockton’s Letter;—& tho’ unable to fulfill every Part of it, yet as He observed that every Motive of encouraging the Priveteers against France & America was industriously thrown out, which every Day was becoming more serious, He went into the Dock Yards, took an Account of what was passing, the Ships of War, the Fleets expected &c. & not knowing of a better Conveyance, sent it by the Post. This Letter was intercepted:—how Mr P. heard of it, & what He did in Consequence of such Intelligence, may be related to Dr: Franklin, when ever He pleases, & finds Himself at Leizure. It is sufficient to say, that his immediate Departure from E. prevented Mischief:—(for a spurious Paragraph was inserted, & sent afterwards with the same Letter, begging Mr: P. Correspondents to write freely whatever they had to say, & inclose the Letter to one Williams of Bond Street, a pretended Friend to America.) The Mischief, intended by this Scheme, was prevented by Mr. P’s timely Notice. But He has reason to suppose, that one of Mr: Stocktons Letters, & another of his own (written about that very Affair, while He was in Holland) have been, by some Contrivance of Sr: Joseph Yorke, intercepted & detained. Now this alone, being delivered unhappily to the Servt. of the House (who was probably instructed to secrete it) being sworn to be delivered to Him by Mr: P. while He lodgd at Rotterdam—the Contents of this Letter, added to Mr. Stocktons containing, I suppose, something material & of a delicate Nature; & the Evidence of the Clerk at the Office at Bristol, who actually saw, (& may easily remember the Person) saw Mr. P. put the Letter into the Box; & when another Letter in the same Hand & with the same Direction is shewn Him (stating in what Manner Mr: P. put the Letter written at Bristol into the Office, the Time, Day, Hour, how He was seen, how he heard of its being intercepted,—in order to acquaint Mr: S. with the whole Affair, & that the very Letter intercepted in Holland) will corroberate the Proofs afforded by that second Letter, & sworn by the E. Servant, to have been delivered by Mr: Pollard in order to be placed in the Office for Frankfort. These Proofs may render it extremely hazardous to Mr: P. to return to Engd. or his own Island. His Inclination indeed to return to his Family was merely founded upon two Motives; the Desire of attending his Brother back to Barbados, or to afford his Father some Consolation under the Loss of one of his Sons; & then to procure the most effectual Means of settling in America, in the Character, He has always borne, of a Gentleman educated for the Study of the Law; not of a needy adventurer, who having no ostensible Means of Support at Home, & indifferent to any Place of Residence abroad, pretends an Attachment to a favourite Cause, & begs the Countenance of Persons of respectable & established Character. By no means:—however desirous of settling in America, Yet latterly He had resolved (upon these Motives) to wait patiently till his Duty to his Father was satisfied, & till He could arrange his Affairs most conveniently for such a Purpose.— However, if after all, his Return would subject Him to a greater Inconvenience proceeding from the Discovery, Mr: P. will obtain from England, as soon as possible, what may support Him in France, till He hears from his Father;—in the mean Time He will take the Oaths of Allegiance; & then will proceed to America. He would have been happy to do it at Leizure, but even now, & under any Kind of Inconvenience, would never regret the Part He takes, in such a Business.
In every Part of this Account, & upon a Review of the whole of it, the Writer is very sensible his Excellies: must observe that it is almost entirely personal, relating chiefly to Himself; & perhaps as defective in Perspicuity, as it wants Conciseness & contains no Matter of Importance; but a Letter of Introduction being written, He apologises for the first, it being necessary He shd: Himself tell, who He is, & how He came hither; & for the Trouble given to Dr: Franklin, He must beg his Indulgence & Pardon, declaring that He knows of nothing that could have made Him so happy, as to have been the Instrument or Messenger of any Service to America.
 
Endorsed: Mr. Pollard. Dumas
